Citation Nr: 1514039	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  13-11 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a burial allowance in excess of $2,000.


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to September 1977.  He died in February 2012.  The appellant is his surviving sister. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2013 decision by the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin.  

The issue of entitlement to service connection for lung cancer for accrued benefits purposes has been raised by the record in an April 2013 RO note indicating that the Veteran's sister requested to be substituted for the claim pending at the time of the Veteran's death, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).



FINDINGS OF FACT

1.  The Veteran died in February 2012 and was buried in a private cemetery

2.  A January 2013 rating decision granted service connection for the cause of the Veteran's death.

3.  VA authorized and paid burial benefits in the total amount of $2,000 in January 2013.


CONCLUSION OF LAW

Entitlement to a burial allowance in excess of $2,000 is not warranted. 38 U.S.C.A. §§ 2307 , 2308 (West 2014); 38 C.F.R. § 3.1600 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Generally, VA is required to meet met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  In some cases, however, the duties of notice and assistance need not be considered, because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); see also 38 C.F.R. § 3.159(b)(3)(ii) (notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).

In this case, the resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to burial benefits.  Thus, the duties of notice and assistance are inapplicable and need not be considered in this case.  As no reasonable possibility exists that would aid in substantiating this claim, further development with respect to notice or assistance is not warranted. 

II.  Criteria and Analysis

In any case in which a veteran dies as the result of a service connected disability or disabilities, the Secretary, upon request of the survivors of such veteran, shall pay the burial and funeral expenses incurred in connection with the death of the veteran, including the cost of transporting the body to the place of burial, in the amount not exceeding the greater of (1) $2,000, or (2) the amount authorized to be paid under section 8134(a) of title 5 in the case of a Federal employee whose death occurs as the result of an injury sustained in the performance of duty.  Funeral and burial benefits provided under this section shall be in lieu of any benefits authorized under sections 2302 and 2303(a)(1) and (b) of this title.  38 U.S.C.A. § 2307; see also 38 C.F.R. § 3.1600. 

Under 38 U.S.C.A. § 2302(a) , VA may pay a sum not exceeding $300 to cover funeral and burial expenses for a deceased veteran who at the time of death was in receipt of compensation or a pension.  Additionally, irrespective of whether a veteran is in receipt of compensation or pension at death, if he or she dies in a VA facility in which he or she was admitted in compliance with the parameters of 38 U.S.C.A. § 2303(a), VA shall pay the actual cost (not to exceed $300) of the burial and funeral expenses.  38 U.S.C.A. § 2303(a)(1). 

Where a veteran dies as the result of a service-connected disability, or is in receipt of (but for the receipt of retirement pay or pension under this title would have been entitled to) disability compensation, the Secretary may pay, in addition to any amount paid pursuant to section 2302 or 2307 of this title, the cost of transportation of the deceased veteran for burial in a national cemetery.  Such payment shall not exceed the cost of transportation to the national cemetery nearest the veteran's last place of residence in which burial space is available.  38 U.S.C.A. § 2308; see also 38 C.F.R. §§ 3.1600, 3.1604-3.1606.  The transportation costs may include the following costs of transporting by hearse: (1) charge for pickup of remains from place hospitalized, or place of death; and (2) charge for one later removal by hearse to place of burial.  These charges will not exceed those made to the general public for the same services.  Payment of hearse charges for transporting the remains over long distances are limited to the prevailing common carrier rates when common carrier service is available and can be easily and effectively utilized.  38 C.F.R. § 3.1606(b).  

In this case, the Veteran died in February 2012 and he was buried in a private cemetery.  The Veteran died from service-connected myocardial infarction.  See January 2013 rating decision (granting service connection for cause of death).  The appellant has stated that her total burial expenses exceed $2,000 and that the United States Government should pay the full amount of $2,960 for burial as the cause of the Veteran's death was related to service.  The RO notified the appellant in January 2013 and in April 2013 that VA would pay her no more than $2,000, as this is the maximum amount allowed for burial benefits for a veteran whose death was related to military service and whose burial was not in a national cemetery.  Significantly, as the appellant was awarded the greater benefit under 38 U.S.C.A. § 2307, benefits under 38 U.S.C.A. §§ 2302, 2303 are not payable.  See 38 U.S.C.A. § 2307.  Payment of more than $2,000 is precluded by law.  Additionally, as the Veteran's remains were not transported to a national cemetery, separate payment for transportation costs is not authorized.  See 38 U.S.C.A. § 2308. 

The Board sympathizes with the appellant for her loss and for the added expenses she has faced concerning funeral arrangements.  However, the maximum allowance available under the law has been established by Congress.  The law and regulations applicable to the claim, as set forth above, provide that no more than $2,000 may be authorized for burial benefits.  38 U.S.C.A. §§ 2307, 2308. 

The Board finds that it is legally precluded from granting burial benefits in excess of $2,000.  38 U.S.C.A. §§ 2307, 2308; see Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (the claim should be denied as a matter of law if the law, and not the evidence is dispositive).









ORDER

Entitlement to a burial allowance in excess of $2,000 is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


